Case: 11-41399     Document: 00511931528         Page: 1     Date Filed: 07/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 24, 2012
                                     No. 11-41399
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

STEVE STAPLETON,

                                                  Petitioner-Appellant

v.

JOHN B. FOX, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:11-CV-340


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Steve Stapleton appeals the dismissal of a 28 U.S.C. § 2241 petition
challenging his 210-month sentence for two counts of being a felon in possession
of a firearm. Stapleton argued that he was actually innocent of being a career
offender and that as a result, his sentence exceeds the statutory maximum.
        As a general rule, a federal prisoner who seeks to collaterally challenge the
legality of his conviction or sentence must file a 28 U.S.C. § 2255 motion.
Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir. 2005). Such claims may

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-41399    Document: 00511931528    Page: 2   Date Filed: 07/24/2012

                                  No. 11-41399

be raised in a § 2241 petition under the savings clause of § 2255(e) only if the
prisoner shows that the § 2255 remedy is “inadequate or ineffective to test the
legality of his detention.” § 2255(e).
      Stapleton has not made such a showing because he has not established
that his claims are based on a retroactively applicable Supreme Court decision
establishing that he was convicted of a nonexistent offense. See Reyes-Requena
v. United States, 243 F.3d 893, 904 (5th Cir. 2001). Moreover, a claim of actual
innocence of a career offender enhancement is not a claim of actual innocence of
the crime of conviction and, thus, not the type of claim that warrants review
under § 2241. See Kinder v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000); see also
Padilla, 416 F.3d at 426-27. Stapleton has not shown that he is entitled to
proceed under § 2241 based on the savings clause of § 2255(e).
      The judgment of the district court is AFFIRMED.




                                         2